 UNITED STATES POSTAL SERVICE413United States Postal ServiceandEverett D.Adams.Case 9-CA-6400 (P)November 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn March 31, 1972, the Regional Director forRegion 9 of the National Labor Relations Boardissued a Complaint and Notice of Hearing in theabove-entitled proceeding, alleging that the Respon-dent has engaged in and is engaging in certain un-fair labor practices as defined in Section 8(a)(1)and (3) of the National Labor Relations Act, andwithin the meaning of the Postal Reorganization Act'.Thereafter, on May 15, 1972, the Respondent filedwith the Board in Washington, D.C., a Motion toTransfer Proceedings to the Board and Motion forSummary Judgment, and a brief in support thereof,asserting that there is no dispute as to the facts, thatthe Board lacks jurisdiction over the subject matteralleged in paragraph 6 of the complaint, and thatRespondent was deprived of due process with respectto the allegation in paragraph 5.On May 18, 1972, the Board issued an OrderTransferring Proceeding to the Board and Notice ToShow Cause why Respondent's Motion for SummaryJudgment should not be granted. Thereafter, theGeneral Counsel filed an opposition to Respondent'smotion.Pursuant to the provisions of Section 3(b)of theNational Labor Relations Act, as amended, theNational Relations Board has delegated its authorityin this proceeding to a three-member panel.The Board having duly considered the matter,including the briefs, finds as follows:Paragraph 5 of the complaint alleges that Respon-dent violated Section 8(a)(3) and (1) of the Act byrefusing to permit an employee to have a unionsteward present when he was reprimanded. Withrespect to this allegation, Respondent maintains thatitwas denied due process of law because it was notinformed of the charge during the investigationthereofor given an opportunity to present itsposition or evidence prior to the issuance of thecomplaint. In its brief, the General Counsel contendsinter alia,that Respondent was, in fact, informed ofthe charge and given an opportunity to presentevidence. The contentions of the parties raise factualissues which cannot be resolved with a hearing. Wetherefore deny Respondent's Motion for SummaryJudgment with respect to paragraph 5. However,nothing herein shall prejudice the rights of any partyto renew such contention, or to present evidence insupport thereof, during further proceedings in thismatter.Paragraph 6 of the complaint alleges, in essence,that Respondent violated Section 8(a)(3) and (1) oftheAct by the action of its board of appeals andreview,onNovember 25, 1971, in suspendingCharging Party Adams because he had engaged inprotected activity.Respondent contends that suchallegation should be dismissed for lack of jurisdic-tion.For the following reasons, we find merit inRespondent's contention.According to the uncontroverted facts, Adams, apostalclerk since 1959,was designated unionsteward of Local 252, United Federation of PostalClerks, in September 1970.On January 13, 1971, Adams, allegedly acting inhis capacity as union steward, protested the assign-ment of a postal assistant employee to performcertainwork.When Fisher, Adams' foreman, ex-plained that the assignment was necessary because ofan emergency, Adams protested that he did not givea "god damn if the mail never got out" and suggestedthatFisher do the work himself. After a furtherexchange of words, Fisher registered a complaintagainst Adams.On February 3, 1971, pursuant to the "AdverseAction and Appeal Procedure" of the 1968-70national agreement between the Post Office Depart-ment and several unions representing postal employ-ees,Adams was served with a "notice of proposedadverse action" which proposed Adams' removalfrom the Postal Service. Adams filed a writtenresponse. On February 26, 1971, the officer-in-chargeof the Dayton Post Office issued a decision sustain-ing the charge and Adams' proposed removal fromthe Postal Service.Adams chose to appeal the decision to the PostalService's regional director,2 and a hearing was heldon April 1, 1971, before a hearing officer appointedby the Postal regional director. The hearing officerissued his report; Adams filed objections; and onMay 24, 1971, the Postal Regional Director issued hisdecision sustaining the officer-in-charge's decision,and ordering Adams' removal.3 On June 28, 1971,139 U S C § 101,et seq3Under the contract, any adverse action renderedis imposed at this2Under the contract,at this stage the individual may appeal to the Civilstage of the proceedings In case of a discharge,the employee',ceases hisService Commission or he may continue to pursue his appeal through Postalemployment at this time, even though the individual may elect to proceedService channels In the event of an appeal,the discipline is not imposedfurther, either before(a) the Civil Service Commission,(b) the Postal(Continued)200 NLRB No. 56 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams was removed from his position in the PostalService.On July 1, 1971, Adams filed an appeal with thePostal Service's board of appeals and review (BAR).On November 25, 1971, the BAR issuedits decisionmodifying the discharge to a suspension, effectiveuntil December 24, 1971.On the basis of these facts, Respondent contendsthat the Board lacks jurisdiction over its discipline ofAdams because "the `operative facts' necessary tomake out a violation herein occurred prior to July1971, a date when . . . the 1971, Boardassumedjurisdiction over the Postal employees."4 Counsel fortheGeneralCounsel contends that, while thedischargeofAdams occurred prior to July 1,Respondent's disciplinary action was notfinaluntilruled on by the BAR, on November 25, and thus,any charge is timely if filed within 6 months of thatdate, and the Board has jurisdiction over any suchcharge.Prior to July 1, 1971, all cases involving labor-management relations in the Postal Service wereacted on by the Department of Labor under theprovisions of Executive Order 11491. Section 19(a)(2)of that Executive Order makes it an unfair laborpractice for any agency subject thereto to "encourageor discourage membership in a labor organization bydiscrimination in regard to hiring, tenure, promotion,or other conditions of employment." Section 19(d) ofthe Executive Order further provides that when analleged violation of Section 19(a)(2) is subject to anestablished grievance or appeals procedure, thatprocedure is the exclusive procedure for resolving thematter.In the presentcase, itisuncontroverted that thealleged altercation between Adams and his foreman,and Adam's removal from his job, occurredat a timewhen the parties were subject to the provisions of theExecutive Order. Following that altercation, Adamsresorted to the elaborategrievanceprocedure provid-ed for in the extant collective-bargaining agreement.Thereafter, each step taken by Adams,and eachresponse thereto by the Postal Service, was inconformity with the remedial procedures set forth inthat agreement, as sanctioned by the provisions ofthe Executive Order.Nothing in the Postal Reorganization Act investsin this Board the power to remedy an allegedwrongdoing resulting from action which occurred ata time when we did not have jurisdiction and whichtherefore is clearly beyond the scope of our authori-ty.Here, all of the operative facts occurred at a timewhen the parties were subject to the provisions of theExecutiveOrder. The only event which occurredafter July 1, 1971, was the appeal to the BAR. In ourview, the attempt to overturn Respondent's alreadyeffectuated discharge action does not detract fromthe fact that we had no jurisdiction over thatdischarge when it occurred.Accordingly, we find that we do not have jurisdic-tion over the subject matter alleged in paragraph 6 ofthe complaint.We have already found that para-graph 5 of the complaint raises substantial andmaterial issues which cannot be resolved without ahearing. Thus, we shall grant Respondent's Motionfor Summary Judgment with respect to paragraph 6of the complaint and shall deny the Motion forSummary Judgment with respect to paragraph 5 ofthe complaint.ORDERPursuant to the provisions of Section 10(b) of theAct, it is hereby ordered that Respondent UnitedStates Postal Services'Motion for Summary Judg-ment be, and it hereby is, granted in part and deniedin part, and that paragraph 6 of the complaint hereinbe, and it hereby is, dismissed. It is further orderedthat this proceeding be, and it hereby is, remanded tothe Regional Director for Region 9 for such furtheraction as he may deem appropriate consistent withthis Decision.4 The National Labor Relations Act was made applicable to postaleffective within 1 year after the enactment of the PRA on the date or datesemployees by virtue of Section 1209(a) of the Postal Reorganization Actestablished therefore by the board of governors of the Postal Service.(PRA), 39 U.S C. § 101,et seq.Section 15(c) of the PRA provides that chapterPursuant to resolution no. 71-9 of the board of governors,July 1, 1971, was12 of the PRA,dealing with employee-management relations, shall becomeestablished as the effective date of chapter 12.